ane 1 of 4
age ors

Case 1:20-cv-02769-VSB Document 1-4 Fitecd64/62/20

AMENDMENT 43
TO
LORSTAN PHARMACEUTICAL, LLC
OPERATING AGREEMENT
THIS AMENDMENT TO OPERATING AGREEMENT is made and entered into as
of May 2. 2019, by Lorstan Pharmaceutical. LLC. a Delaware limited liability company with
offices at 10773 NW S8" Street. Suite 751, Doral, FL, 33178 (“Lorstan”) and the undersigned.
WITNESSETH:

WHEREAS. the Manager wishes to modify certain terms of the Operating
Agreement to reflect the agreement of the members: and

WHEREAS the Managers and the Members have approved this amendment.

NOW, THEREFORE, for good and valuable consideration. receipt of which is
hereby acknowledged. and the mutual promises contained herein. the parties hereto agree to
amend their understandings as follows:

I. Section 17, 1(a) is deleted in its entirety.

2. The Operating Agreement, as amended. is otherwise confirmed.

IN WITNESS WHEREOF, we have hereunto set our hands and seals on the date set
forth beside our names,

  

  

ee
vrete Lone om ¥/4

“Dr Victor Loria, Manager and Member

soft 4

 

John Stanise, Manager and Member

 

 

NY\S3611154.1
